DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “physical layer comprising: a preamble detector in electronic communication with an analog-to-digital converter; an interference estimator in electronic communication with the analog-to-digital converter; a pulse correlator in electronic communication with the preamble detector and the interference estimator; a time-hopping deframer in electronic communication with the pulse correlator and the interference estimator; and a code despreader in electronic communication with the time-hopping deframer; and a medium-access-control layer comprising a finite state machine receiver, the finite state machine receiver in electronic communication with the interference estimator and the code despreader” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In Claim 20, the broadest reasonable interpretation of the receiver includes a finite state machine receiver in electronic communication with physical layer, a preamble detector, an analog-to-digital converter, an interference estimator, a pulse correlator, a time-hopping deframer, a code despreader, a medium-access-control layer, and a finite state machine receiver.  The specification (including all of the written description and drawings) does not disclose enough information for one of ordinary skill in the art to use the system and method for receiving data through biological tissue using ultrasonic pulses because the claimed receiver is a finite state machine receiver and all the things listed is the software. The state of the art at the time of filing shows that ways to control a finite state machine receiver to receive transmitted data through biological tissue using ultrasonic pulses was not predictable.  The specification does not provide direction as to how to solve the problem with the software. A device for receiving transmitted data through biological tissue using ultrasonic pulses is vaguely disclosed in the specification but it isn’t identified.  The specification further discloses a single-rate FIR filter used as a correlator, a squaring module, an integrator, a threshold-based plateau detector, and Software Defined Radio (SDR) development platforms used for high-sample-rate digital signal processing such as USRP N210  which is a commercial off-the-shelf (COTS) item.  Taking the Wands factors into account, undue experimentation would be required by one of ordinary skill in the art (such as an HTL Engineer, FPGA Engineer, or Electrical Engineer) to practice the full scope of Claim 20. Thus, Claim 20 is not enabled by the disclosure.  

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites a receiver for receiving transmitted data through biological tissue using ultrasonic pulses comprising: a physical layer comprising, a preamble detector in electronic communication with an analog-to-digital converter; an interference estimator in electronic communication with the analog-to-digital converter; a pulse correlator in electronic communication with the preamble detector and the interference estimator; a time-hopping deframer in electronic communication with the pulse correlator and the interference estimator; a code despreader in electronic communication with the time-hopping deframer; a medium-access-control layer comprising a finite state machine receiver, the finite state machine receiver in electronic communication with the interference estimator and the code despreader.  The specification (including all of the written description and drawings) does not disclose the use of physical layer, a preamble detector, an analog-to-digital converter, an interference estimator, a pulse correlator, a time-hopping deframer, a code despreader, a medium-access-control layer, a finite state machine receiver or how they are in electronic communication.  In fact [0031]-[0034] recites the claimed limitation, and  merely reproducing a claim limitation in the specification or pointing to an original claim does not satisfy the written description requirement, unless the claim itself conveys enough information to show that the inventor had possession of the claimed invention before the effective filing date of the claimed invention.  In the instant case, the Claim does not convey enough information other than recite certain components are in electric communication with each other.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: preamble detector; interference estimator; pulse correlator; time-hopping deframer; code despreader; finite state machine receiver.  The Claim limitation(s) “a preamble detector in electronic communication with an analog-to-digital converter” in Line(s) 4; “an interference estimator in electronic communication with the analog-to-digital converter” in Line(s) 5-6; a pulse correlator in electronic communication with the preamble detector and the interference estimator in Line(s) 7-8; a time-hopping deframer in electronic communication with the pulse correlator and the interference estimator in Line(s) 9-10; a code despreader in electronic communication with the time-hopping deframer in Line(s) 11; a medium-access-control layer comprising a finite state machine receiver, the finite state machine receiver in electronic communication with the interference estimator and the code despreader in Line(s) 12-14” in Claim 20 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the specifications fail to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely reproduces the original claim limitation which does not satisfy the claimed function and to clearly link the structure, material, or acts to the function.  There is no disclosure of any particular corresponding structure, either explicitly or inherently, to perform the acts of the recited limitations.  In the instant case, acts to function the preamble detector, interference estimator, pulse correlator, time-hopping deframer, code despreader, a finite state machine receiver is neither provided in the claim nor disclosed in the specification.  The use of the term “electronic communication with” is not adequate structure for performing the preamble detector, interference estimator, pulse correlator, time-hopping deframer, code despreader, and finite state machine receiver function because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, there are many different ways to receive transmitted data. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how mechanical structure of the receiver perform(s) the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim limitation(s) “a preamble detector in electronic communication with an analog-to-digital converter” in Line(s) 4; “an interference estimator in electronic communication with the analog-to-digital converter” in Line(s) 5-6; a pulse correlator in electronic communication with the preamble detector and the interference estimator in Line(s) 7-8; a time-hopping deframer in electronic communication with the pulse correlator and the interference estimator in Line(s) 9-10; a code despreader in electronic communication with the time-hopping deframer in Line(s) 11; a medium-access-control layer comprising a finite state machine receiver, the finite state machine receiver in electronic communication with the interference estimator and the code despreader in Line(s) 12-14” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely reproduces the original claim limitation which does not satisfy the claimed function and to clearly link the structure, material, or acts to the function.  There is no disclosure of any particular corresponding structure, either explicitly or inherently, to perform the acts of the recited limitations.  In the instant case, acts to function the preamble detector, interference estimator, pulse correlator, time-hopping deframer, code despreader, a finite state machine receiver is neither provided in the claim nor disclosed in the specification.  The use of the term “electronic communication with” is not adequate structure for performing the preamble detector, interference estimator, pulse correlator, time-hopping deframer, code despreader, and finite state machine receiver function because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, there are many different ways to receive transmitted data. The specification does not provide sufficient details such that one of ordinary skill in the art would understand how mechanical structure of the receiver perform(s) the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of U.S. Patent No. 10,898,076 B2 (Melodia et al; hereinafter referred to as Melodia’076) and their specifications. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1-16 of Melodia’076 are specifically directed to a method for transmitting data through biological tissue using ultrasonic pulses.  The present application is directed to the subject matter with substantially similar features.  The Claim(s) of the present application are anticipated by Melodia’076.  Further, the present application is a continuation application of the application for Melodia’076; and since the Claim(s) were not restricted away from the parent application, they are deemed to be directed to obvious variants of the inventions set forth in the parent application.  
Take claim(s) 1 as an example, the following is a limitation by limitation comparison to show how Claim 1 is anticipated by Claim 1 of Melodia’076 (the difference is in the bold text)  
Instant, Claim(s) 1
Melodia’076
A method for transmitting data through biological tissue using ultrasonic pulses comprising:

setting, at a transmitter, an initial time-hopping frame length and an initial spreading code length for data transmission;

sending, from the transmitter, a request-to-transmit packet to a receiver over a control channel at the initial time-hopping frame length and the initial spreading code length;

receiving, at the transmitter, a clear-to-transmit packet from the receiver over the control channel, the clear-to-transmit packet comprising feedback information;

calculating a private time-hopping sequence and private spreading code based on a pseudo-random sequence generator and an ID of the transmitter;

establishing a connection with the receiver using the private time-hopping sequence and private spreading code;

setting, at the transmitter, a forward time-hopping frame length and a forward spreading code length based on the feedback data in the clear-to-transmit packet;

sending, from the transmitter, a data packet using the private time-hopping sequence, private spreading code, forward time-hopping frame length, and forward spreading code length;

receiving, at the transmitter, an acknowledgement packet having updated feedback data;

setting, at the transmitter, the forward time-hopping frame length and the forward spreading code length based on the updated feedback information.
A method for transmitting data through biological tissue using ultrasonic pulses comprising: 

setting, at a transmitter, an initial time-hopping frame length and an initial spreading code length for data transmission; 

sending, from the transmitter, a request-to-transmit packet to a receiver over a control channel at the initial time-hopping frame length and the initial spreading code length; 

receiving, at the transmitter, a clear-to-transmit packet from the receiver over the control channel, the clear-to-transmit packet comprising feedback information; 

calculating a pseudorandom private time-hopping sequence and a pseudorandom private spreading code; 


establishing a connection with the receiver using the private time-hopping sequence and private spreading code; 

varying, at the transmitter, a forward time-hopping frame length and a forward spreading code length based on the feedback data in the clear-to-transmit packet; 

sending, from the transmitter, a data packet using the private time-hopping sequence, private spreading code, forward time-hopping frame length, and forward spreading code length; 

receiving, at the transmitter, an acknowledgement packet having updated feedback data; and 

setting, at the transmitter, the forward time-hopping frame length and the forward spreading code length based on the updated feedback information.


Claim(s) 2-11 can be mapped to Claim(s) of Melodia’076 similarly.  If the Applicant requires further clarification and believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to telephone the undersigned at the number provided.

Allowable Subject Matter
Claim(s) 1, 12, and 20 would be allowable if rewritten to overcome the nonstatutory double patenting, and the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
Claim(s) 1 is allowable for disclosing “calculating a private time-hopping sequence and private spreading code based on a pseudo-random sequence generator and an ID of the transmitter; establishing a connection with the receiver using the private time-hopping sequence and private spreading code; setting, at the transmitter, a forward time-hopping frame length and a forward spreading code length based on the feedback data in the clear-to-transmit packet; sending, from the transmitter, a data packet using the private time-hopping sequence, private spreading code, forward time-hopping frame length, and forward spreading code length; receiving, at the transmitter, an acknowledgement packet having updated feedback data; setting, at the transmitter, the forward time-hopping frame length and the forward spreading code length based on the updated feedback information”.
The closest related prior arts of reference Arneson (US 2008/0161660 Al), teaches a method for transmitting data through biological tissue using ultrasonic pulses (Abstract) comprising: setting, at a transmitter (1716), an initial time-hopping frame length and an initial spreading code length for data transmission ([0184]) (Fig. 17); sending, from the transmitter, a request-to-transmit packet to a receiver over a control channel at the initial time-hopping frame length and the initial spreading code length ([0259]-[0261]).  Morioka (US 2012/0122392 A1) teaches receiving, at the transmitter, a clear-to-transmit packet (Fig. 12B) from the receiver over the control channel, the clear-to-transmit packet comprising feedback information ([0016]).
However, neither Arneson nor Morioka, either in combination or alone remedy the deficiencies as claimed because the claimed invention requires “calculating a private time-hopping sequence and private spreading code based on a pseudo-random sequence generator and an ID of the transmitter; establishing a connection with the receiver using the private time-hopping sequence and private spreading code; setting, at the transmitter, a forward time-hopping frame length and a forward spreading code length based on the feedback data in the clear-to-transmit packet; sending, from the transmitter, a data packet using the private time-hopping sequence, private spreading code, forward time-hopping frame length, and forward spreading code length; receiving, at the transmitter, an acknowledgement packet having updated feedback data; setting, at the transmitter, the forward time-hopping frame length and the forward spreading code length based on the updated feedback information”.  These in combinations in the claims, were not found in the prior art.

Claim 12 is essentially the same as Claim 1 and refers to the method for receiving the transmitted data of Claim 1 through biological tissue using ultrasonic pulses.  Therefore the Claim 12 is allowable for the same reasons as applied to Claim 1 above.

Claim(s) 20 is allowable for disclosing “a preamble detector in electronic communication with an analog-to-digital converter; an interference estimator in electronic communication with the analog-to-digital converter; a pulse correlator in electronic communication with the preamble detector and the interference estimator; a time-hopping deframer in electronic communication with the pulse correlator and the interference estimator; and a code despreader in electronic communication with the time-hopping deframer; and the finite state machine receiver in electronic communication with the interference estimator and the code despreader”.
The closest related prior arts of reference Santagati (NPL; Distributed MAC and Rate Adaptation for Ultrasonically Networked Implantable Sensors; 6 Feb 2013), teaches a receiver for receiving transmitted data through biological tissue using ultrasonic pulses (a channel model based is derived whereby waves (data) are propagated through biological tissue, Section Ill, paragraph 2) comprising: a physical layer comprising: a preamble detector (a pure PPM-modulated signal uses a non-coherent energy detector, section IV (A), paragraph 5); an interference estimator (in the control channel, the number of tolerable interference is exchanged, section V(C), paragraph 3); a time-hopping deframer (chips are organized in frames of duration and each user determines which chip to transmit based on a pseudo-random time hopping sequence (time hopping deframer), section IV(A), paragraph 1 ); and a code despreader (each symbol is spread by multiplying it and can be de-spread, section IV(A), paragraph 3); and a medium-access-control layer comprising a finite state machine receiver (partial differential equations are solved using finite-difference method based on pseudo-spectral and k-space methods, section Ill paragraph 2).
However, Santagati doesn’t remedy the deficiencies as claimed because the claimed invention requires “a preamble detector in electronic communication with an analog-to-digital converter; an interference estimator in electronic communication with the analog-to-digital converter; a pulse correlator in electronic communication with the preamble detector and the interference estimator; a time-hopping deframer in electronic communication with the pulse correlator and the interference estimator; and a code despreader in electronic communication with the time-hopping deframer; and the finite state machine receiver in electronic communication with the interference estimator and the code despreader”.  These in combinations in the claims, were not found in the prior art.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645
/DANIEL L MURPHY/Primary Examiner, Art Unit 3645